Mr. Justice Scanlan delivered the opinion of the court. 2. Appeal and error, § 1380*—when discretion in setting aside /default not reviewahle. A motion- to set aside a default is addressed to the sound legal discretion of the court, and unless it appears that such discretion has been wrongfully and oppressively exercised the Appellate Court will not interfere. 3. Judgment, § 142*—when showing insufficient to set aside default. On a motion to vacate a default judgment where the only evidence offered to support the motion was an affidavit of an employe of defendant, held that denial of the motion was not an abuse of trial court’s discretion, there being no proper showing that defendant had a meritorious defense or that he was not guilty of negligence from failing to plead in apt time. 4. Judgment, § 148*—when counter-affidavit on motion to vacate a default improper. On motion of defendant to vacate a default judgment entered against him, admitting affidavits of plaintiff on question whether defendant had a meritorious defense in opposition to defendant’s motion, held improper but not prejudicial error.